In a proceeding to compel respondent to restore petitioner’s telephone service, petitioner appeals from an order of the Supreme Court, Kings County, dated January 18, 1972, which granted respondent’s motion to dismiss the proceeding on the grounds that the court does not have jurisdiction of the subject matter of the proceeding and the petition fails to state a cause of action. Order affirmed, with costs (Lucas v. Wisconsin Elec. Power Co., 466 F. 2d 638). Munder, Martuscello, Gulotta and Brennan, JJ., concur; Hopkins, Acting P. J., concurs in affirmance of the order on the following grounds: (1) Under the claim of a violation of due process in the suspension of service without adequate notice and hearing, the courts have jurisdiction of this proceeding and a class action is appropriate; and (2) petitioner has not shown a violation of due process at this time, in view of the showing in the record that he sought the intervention of the Public Service Commission in the dispute between himself and respondent, and the commission has directed a hearing as to the adequacy of notice under the present tariff before suspension of service (cf. McKart v. United States, 395 U. S. 185). [68 Misc 2d 749.]